Exhibit 99.1 DYNASTY GAMING INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Prepared by Management) AS AT SEPTEMBER 30, 2007 1 DYNASTY GAMING INC. Interim Consolidated Balance Sheets (stated in Canadian Dollars) (unaudited) September 30, 2007 December 31, 2006 $ $ ASSETS Current assets Cash 3,859,362 7,551,017 Restricted cash 36,709 43,030 Accounts receivable 99,061 53,804 Advances receivable - 342,239 Prepaid expenses 28,435 159,586 Other receivable - 150,000 4,023,567 8,299,676 Deferred development costs(Note 5) 945,226 1,639,571 Property and equipment 570,733 465,175 5,539,526 10,404,422 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities 314,344 737,155 Deferred revenue - 48,908 314,344 786,063 Minority interest 30 - 314,374 786,063 Shareholders' equity 5,225,152 9,618,359 5,539,526 10,404,422 Subsequent Event (Note 9) On behalf of the board: "Albert Barbusci",_Director "Joseph Lau" ,_Director The accompanying notes are an integral part of these interim consolidated financial statements 2 DYNASTY GAMING INC. Interim Consolidated Statements of Shareholders’ Equity (stated in Canadian Dollars) (unaudited) Capital Stock Capital Stock Contributed Surplus Other Capital Cumulative Currency Translation Adjustment Deficit Total Shareholders’ equity (note 7) (note 7) # $ Balance - December 31, 2005 76,854,115 12,405,434 120,653 475,530 (189,919 ) (4,037,111 ) 8,774,587 Shares & warrants issued - Private Placements 12,000,000 4,008,156 1,560,000 5,568,156 Shares issued - Brokers' Warrants 2,232,334 1,132,570 (106,470 ) 1,026,100 Shares issued - Stock Option Plan 440,444 129,195 (25,956 ) 103,239 Stock-based costs 1,042,146 1,042,146 Foreign currency translation 189,919 (189,919 ) - Net loss for the year (6,895,869 ) (6,895,869 ) Balance - December 31, 2006 91,526,893 17,675,355 120,653 2,945,250 - (11,122,899 ) 9,618,359 Shares issued – Warrants (Note 6) 355,714 195,643 (17,786 ) 177,857 Shares issued - Stock Option Plan (Note 6) 464,967 325,926 (141,693 ) 184,233 Stock-based costs (note 7) (176,766 ) (176,766 ) Net loss for the period (4,578,531 ) (4,578,531 ) Balance - September 30, 2007 92,347,574 18,196,924 120,653 2,609,005 - (15,701,430 ) 5,225,152 The accompanying notes are an integral part of these consolidated financial statements 3 DYNASTY GAMING INC. Interim Consolidated Statements of Operations Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars) (unaudited) September 30, 2007 September 30, 2006 3 months 9 months 3 months 9 months $ Revenues - 51,740 17,792 64,090 Operating expenses Direct costs 149,993 1,088,690 476,577 1,157,889 Marketing and promotion 349,160 2,012,967 323,880 830,642 Administrative 577,766 934,901 604,754 1,649,223 Amortization - deferred development costs 189,045 567,135 204,948 614,844 Amortization - property and equipment 51,893 124,526 12,241 33,010 1,317,857 4,728,219 1,622,400 4,285,608 Loss from operations (1,317,857 ) (4,676,479 ) (1,604,608 ) (4,221,518 ) Other Interestincome 131,760 157,526 26,794 104,938 Foreign exchange (loss)gain (49,508 ) (53,859 ) (3,813 ) (3,377 ) Loss on disposal of equipment (5,719 ) (5,719 ) - - 76,533 97,948 22,981 101,561 Net loss from continuing operations (1,241,324 ) (4,578,531 ) (1,581,627 ) (4,119,957 ) Loss from discontinued operations (Note 5) - - (144,379 ) (186,626 ) Gain on sale of discontinued operations (Note 5) - - 24,715 24,715 Net loss from discontinued operations - - (119,664 ) (161,911 ) Net loss (1,241,324 ) (4,578,531 ) (1,701,291 ) (4,281,868 ) Net lossper share Basic and diluted From continuing operations (0.01 ) (0.05 ) (0.02 ) (0.06 ) From discontinued operations - - (0.00 ) (0.00 ) (0.01 ) (0.05 ) (0.02 ) (0.06 ) Weighted average number of common shares Basic 92,347,574 92,347,574 77,485,443 77,234,330 Diluted 92,347,574 92,347,574 77,485,443 77,234,330 The accompanying notes are an integral part of these interim consolidated financial statements 4 DYNASTY GAMING INC. Interim Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars) (unaudited) September 30, 2007 September 30, 2006 3 months 9 months 3 months 9 months $ Cash flows from operating activities Net loss from continuing operations (1,241,324 ) (4,578,531 ) (1,581,627 ) (4,119,957 ) Stock based compensation (Note 8) 189,602 (176,766 ) 111,570 326,156 Amortization of deferred development costs 189,045 567,135 204,948 614,844 Amortization of property and equipment 51,893 124,526 12,241 33,010 Loss on disposal of equipment 7,743 5,719 - - (803,041 ) (4,057,917 ) (1,252,868 ) (3,145,947 ) Change in non-cash working capital: Receivables (47,116 ) 296,982 139,247 151,901 Prepaid expenses 21,722 131,151 (13,956 ) (97,693 ) Payables and accrued liabilities 6,869 (422,811 ) 219,072 (49,638 ) Deferred revenue - (48,908 ) (14,600 ) 14,600 (18,525 ) (43,586 ) 329,763 19,170 (821,566 ) (4,101,503 ) (923,105 ) (3,126,777 ) Cash flows from investing activities Decrease in restricted cash 2,610 6,321 (50 ) (41,270 ) Decreasein restricted deposits - - - 116,300 Net cash transferred on sale of business - - (1,029789 ) (1,029789 ) Decrease in other receivable - 150,000 (300,000 ) (300,000 ) Tax credits received for development costs - 127,210 - 277,088 Acquisition of propertyand equipment (7,368 ) (235,803 ) (218,521 ) (391,630 ) Investment 326,408 - - - 321,650 47,728 (1,548,360 ) (1,369,301 ) Cash flows from financing activities Repayment of obligations under capital lease - - (1,390 ) (4,054 ) Issuance of common shares net of costs - 362,090 14,425 167,614 Minority interest 30 30 - - 30 362,120 13,035 163,560 Change in cash and cash equivalents from continuing operations (499,886 ) (3,691,655 ) (2,458,430 ) (4,332,518 ) Change in cash and cash equivalents from discontinued operations (Note 5) - - (191,471 ) 634,460 Net change in cash and cash equivalents (499,886 ) (3,691,655 ) (2,649,901 ) (3,698,058 ) Cash and cash equivalents , beginning of period 4,359,248 7,551,017 5,005,109 6,053,266 Cash and cash equivalents , end of period 3,859,362 3,859,362 2,355,208 2,355,208 The accompanying notes are an integral part of these interim consolidated financial statements 5 DYNASTY GAMING INC. Notes to Interim Consolidated Financial Statements Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars)(unaudited) 1. Basis of Presentation Theconsolidated interim financial statements included in this report are unaudited and have not been the subject of a review by our auditors.These statements are prepared by management and reflect normal and recurring adjustments which are, in the opinion of the Company, considered necessary for a fair presentation. These consolidated interim financial statements have been prepared in conformity with Canadian generally accepted accounting principles and should be read in conjunction with the consolidated financial statements and the notes as at and for the year ended December 31, 2006. 2. Statutes of Incorporation and Nature of Activities Dynasty Gaming Inc. (“the Company”) is continued under the Canada Business Corporations Act.Through its wholly-owned subsidiaries, the Company is engaged in the development, marketing and licensing of proprietary online gaming software. 3. Significant Accounting Policies The same accounting policies and methods were followed as were followed in the preparation of the audited annual financial statements for the financial year ended December 31, 2006, with the addition of the following: Principles of consolidation The consolidated financial statements of the Company include the accounts of Dynasty Gaming Inc. and its subsidiaries.All significant inter-company transactions and balances have been eliminated upon consolidation.Acquisitions are recorded as purchases and the operations of the companies acquired during the period are included in the statements of operations from the dates of acquisition. During the year a new foreign subsidiary,BOBO Media Limited(“BOBO”) was incorporated in the British Virgin Islands;the Company owns 70% of the issued and outstanding shares of BOBO.BOBO is inactive and it is the intent of the Company to sell all of its shares in BOBO to a third party. The Company’s subsidiaries are the following: - wholly-owned Canadian subsidiary, Mahjong Development Inc., - wholly-owned Turks and Caicos Island subsidiary, Mahjong Systems Limited - wholly-owned Cyprus subsidiary, Mahjong Systems (Cyprus) Limited - wholly-owned British Virgin Islands subsidiary, DNY (BVI) Limited - 70% owned British Virgin Islands subsidiary, BOBO Media Limited Comparative Figures The assets and liabilities as well as the operations and cash flows of the discontinued operations (see Note 5) were segregated in the accompanying interim financial statements and were reported as distinct line items.Correspondingly, comparative figures for the prior period have been reclassified to conform to this presentation. 6 DYNASTY GAMING INC. Notes to Interim Consolidated Financial Statements Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars)(unaudited) 4. Deferred Development Costs Development costs of the Internet-based gaming software MahjongMania are recorded at cost and amortized on a straight-line basis over the three years estimated useful life. The Company has performed an impairment review to ensure that unamortized deferred development costs remain recoverable from the projected future net cash flows that they are expected to generate. September 30,2007 December 31,2006 Cost Accumulated Amortization Net Book Value Net Book Value $ Deferred Development Costs 2,332,153 1,386,927 945,226 1,639,571 Research and development tax credits in the amount of $127,210 ($277,088 - December 31, 2006) were included as a reduction to the deferred development costs; the amount was based on the claims received. 5. Discontinued Operations On December 15, 2006 the Company sold its wholly-owned subsidiaries MedEvents Inc., Cadence Healthcare Communications Inc. and CPC Econometrics Inc.The sale was a non-arm’s length transaction with effective date of September 30, 2006. Gain on sale September 30, 2006: Proceeds from sale $ 300,000 Less : book value of subsidiaries as of September 30, 2006 (275,285 ) Gain on sale $ 24,715 The results of operations and cash flows of these subsidiaries have been segregated in the accompanying interim financial statements and reported as discontinued operations. The results of discontinued operations were as follows for the interim period ended September 30, 2006: 3 months 9 months $ $ Revenues 784,665 1,710,323 Operating expenses Direct costs 797,521 1,526,896 Selling 30,726 114,100 Administrative 53,239 199,666 Amortization 6,456 28,675 Interestincome (3,997 ) (5,068 ) Foreign exchange loss(gain) 2,860 (9,360 ) Gain on sale of equipment (4,694 ) (4,893 ) 882,111 1,850,016 Lossfrom discontinued operation (97,446 ) (139,693 ) Translation adjustment loss (46,933 ) (46,933 ) Net lossfrom discontinued operation (144,379 ) (186,626 ) 7 DYNASTY GAMING INC. Notes to Interim Consolidated Financial Statements Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars)(unaudited) 5. Discontinued Operations cont’d The cash flows from discontinued operations presented in the accompanying interim consolidated statements of cash flows were as follows for the interim period ended September 30, 2006: 3 months 9 months $ $ Operating activities (2,505 ) 1,070,810 Investing activities 13,051 5,258 Financing activities (208,437 ) (420,572 ) Effect of exchange rates changes on cash and cash equivalents 6,420 (21,036 ) Cash flows from discontinued operations (191,471 ) 634,460 6. Capital Stock a) Authorized The Company is authorized to issue an unlimited number of common shares. b) Warrants and options exercised during the nine month interim period, by quarter Number Average Exercise Price Proceeds * # $ $ First quarter Warrants 343,214 0.50 188,768 Options 195,000 0.33 123,649 Second quarter Warrants 12,500 0.50 6,875 Options 269,967 0.44 202,277 820,681 521,569 *“Proceeds” is comprised of net cash proceeds plus the related stock-based compensation costs and warrants costs which were originally credited to other capital. For the nine months ended September 30, 2007, as a result of the exercise of warrants and options as noted above, other capital was decreased by $159,479 with a corresponding increase to capital stock of $159,479(December 31, 2006 - $132,426). Issued common shares: September 30, 2007 December 31, 2006 Number of shares Book Value Number of shares Book Value # $ # $ Common shares, beginning of period 91,526,893 17,675,355 76,854,115 12,405,434 Issuance- private placements - - 12,000,000 4,008,156 Issuance- warrants and options exercised 820,681 521,569 2,672,778 1,261,765 Common shares, end of period 92,347,574 18,196,924 91,526,893 17,675,355 8 DYNASTY GAMING INC. Notes to Interim Consolidated Financial Statements Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars)(unaudited) 7. Stock - Based Compensation Plan The Company maintains a Stock Option Plan for eligible individuals: directors, officers, employees and consultants.Under the plan the maximum aggregate number of shares reserved for issuance shall not exceed 10% of the then issued and outstanding shares of the Company.The option price, the expiration date of each option, the vesting period and other terms and conditions relating to each option shall be determined by the Board at the time of granting.The options are exercisable up to a maximum of 5 years after the grant. The summarized information on options as at September 30, 2007 is as follows: Options Outstanding Options Exercisable Exercise Price Number Outstanding Weighted average remaining life (years) Weighted average exercise price Number Exercisable Weighted average exercise price $ # # $ # $ $0.15 - $0.50 35,000 2.17 0.18 35,000 0.18 $0.50 - $1.00 3,062,534 3.45 0.55 2,155,033 0.54 $1.00 - $1.11 1,000,000 4.13 1.00 500,000 1.00 4,097,534 3.61 0.66 2,690,033 0.62 On March 21, 2007, 355,000 outstanding options originally granted on May 4, 2006 at an exercise price of $1.11 were re-priced at an exercise price of $0.80.The additional compensation cost of this re-pricing was estimated at $0.09 per share option. The fair value compensation expense reversal recorded for the nine months ended September 30, 2007, in respect of the plan, was ($176,766) (September 30, 2006 – expense of $326,156).The weighted average fair value of options granted during 2007 was estimated at $0.27 per share option using the Black-Scholes model on the date of grant.The following weighted-average assumptions were used: Risk-free interest rate 6% Expected life 1.5 years Expected volatility in the market price of the shares 70% Expected dividend yield nil The number of options has varied as follows: September 30, 2007 December 31, 2006 Number of options Weighted average exercise price Number of options Weighted average exercise price # $ # $ Outstanding at beginning of period 7,887,888 0.68 2,605,749 0.44 Forfeited (3,955,387 ) 0.71 (26,750 ) 1.05 Granted 630,000 0.76 5,749,333 0.77 Exercised (464,967 ) 0.40 (440,444 ) 0.23 Outstanding at end of period 4,097,534 0.66 7,887,888 0.68 Options exercisable at end of period 2,690,033 0.62 2,872,334 0.62 9 DYNASTY GAMING INC. Notes to Interim Consolidated Financial Statements Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars)(unaudited) 8. RelatedParty Transactions Transactions with companies controlled by shareholders and directors are as follows: September 30, 2007 September 30, 2006 3 months 9 months 3 months 9 months $ Direct costs paid to - - 139,949 211,206 Administrative costs paid to 86,400 228,816 97,900 293,900 The above transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties.As at September 30, 2007, the Company has no accounts payable to related parties (December 31, 2006 - $3,272). 9. Subsequent Event On October 6, 2006, the Company granted 2,040,000 stock options to directors, officers and consultants at an exercise price of $0.25 per option. 10. Segmented Information The Company operates under one operating and reporting segment as management has determined that the nature of its operations and the way management runs the business meet the aggregation criteria specified by Canadian accounting standards. The Company’s revenues originate from the following geographical areas of operation. 2007 2006 UK and Europe UK and Europe 3 months 9 months 3 months 9 months $ License and royalty fees - 51,740 17,792 64,090 11. Canadian and United States Accounting Policies Differences The interim consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in Canada (Canadian GAAP).The significant differences between Canadian GAAP and generally accepted accounting principles in the United States (U.S. GAAP), and their effect on the consolidated financial statements, are described below: Accumulated other comprehensive loss: The application of U.S. GAAP requires the disclosure of comprehensive income (loss) in a separate financial statement, which includes net income as well as revenues, charges, gains and losses recorded directly to equity. 10 DYNASTY GAMING INC. Notes to Interim Consolidated Financial Statements Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars)(unaudited) 11. Canadian and United States Accounting Policies Differences – cont’d Accumulated other comprehensive loss cont’d: September 30, 2007 September 30, 2006 3 months 9 months 3 months 9 months $ Net loss in accordance with U.S. GAAP (1,241,324 ) (4,578,531 ) (1,701,291 ) (4,281,868 ) Foreign currency translation adjustment - - 53,740 - Accumulated other comprehensive loss (1,241,324 ) (4,578,531 ) (1,645,551 ) (4,281,868 ) Estimated Value of Stock Options and Warrants: Under Canadian GAAP, for awards granted to employees before January 1, 2004, the Company did not recognize any compensation cost at the time of grant or as the requisite service was rendered.Under U.S. GAAP the company recognized the cost of the awards granted to employees before January 1, 2004 and the cost is measured based on the grant date fair value of the award.The cumulative effect on deficit is $35,608 representing $15,083 in 2004, $14,650 in 2003 and $5,875 in 2002. Both in 2005 and 2006 the Company allocated the proceeds of the private placements between capital stock and warrants (including broker rights) based on the estimated fair value of the warrants using the Black-Scholes model.For Canadian GAAP, the Company used an estimated life of the warrants in the model.For U.S. GAAP reporting purposes, the Company used the contractual term of the warrants in the model.This results in different amounts being allocated to the warrants under U.S. GAAP, with no impact to operating results or cash flows.According to U.S. GAAP capital stock is decreased by $1,152,179 with a corresponding increase to other capital of $1,152,179 ($1,162,850 December 31, 2006). The impact of these allocations on June 30, 2007 and December 31, 2006 on shareholders’ equity is as follows: September 30, 2007 December 31, 2006 Canadian GAAP U.S. GAAP Canadian GAAP U.S. GAAP $ Capital stock 18,196,924 17,044,745 17,675,355 16,512,505 Contributed surplus 120,653 120,653 120,653 120,653 Other capital 2,609,005 3,796,792 2,945,250 4,143,708 Deficit (15,701,430 ) (15,737,038 ) (11,122,899 ) (11,158,507 ) Total shareholders’ equity 5,225,152 5,225,152 9,618,359 9,618,359 Interim Consolidated Statements of Cash Flows: SFAS No. 95, “Statement of Cash Flows”, requires that the consolidated statements of cash flows include a reconciliation of net loss to cash used in operating activities of continuing operations, as well as cash flow information related to discontinued operations. Following are the consolidated statements of cash flows prepared in accordance with U.S. GAAP. 11 DYNASTY GAMING INC. Notes to Interim Consolidated Financial Statements Nine months ended September 30, 2007 and 2006 (stated in Canadian Dollars)(unaudited) 13. Canadian and United States Accounting Policies Differences - cont’d September 30, 2007 September 30, 2006 3 months 9 months 3 months 9 months $ Cash flows from operating activities Net loss (1,241,324 ) (4,578,531 ) (1,701,291 ) (4,281,868 ) Stock based compensation 189,602 (176,766 ) 111,570 326,156 Amortization of deferred development costs 189,045 567,135 204,948 614,844 Amortization of property and equipment 51,893 124,526 18,697 61,685 Gain on sale of discontinued operations - - (24,715 ) (24,715 ) Loss on disposal of equipment 7,743 5,719 (4,694 ) (4,893 ) (803,041 ) (4,057,917 ) (1,395,485 ) (3,308,791 ) Change in non-cash working capital: Accounts receivable (47,116 ) 296,982 (265,122 ) (64,905 ) Prepaid expenses 21,722 131,151 80,837 12,292 Accounts payable and accrued liabilities 6,869 (422,811 ) 568,408 1,140,249 Deferred revenue - (48,908 ) 38,819 118,255 (18,525 ) (43,586 ) 422,942 1,205,891 (821,566 ) (4,101,503 ) (972,543 ) (2,102,900 ) Cash flows from investing activities Restricted cash 2,610 6,321 (50 ) (41,270 ) Restricted deposit - - (160,098 ) (155,418 ) Net cash transferred on sale of business - - (1,029789 ) (1,029789 ) Decrease in other receivable - 150,000 (300,000 ) (300,000 ) Tax credits received for development costs - 127,210 - 277,088 Acquisition of property and equipment (7,368 ) (235,803 ) (222,720 ) (406,022 ) Proceeds on sale of equipment - - 17,250 19,650 Investment 326,408 - - - 321,650 47,728 (1,695,407 ) (1,635,761 ) Cash flows from financing activities Decrease in bank indebtedness - - - (85,337 ) Repayment of long-term debt - - (44,800 ) (53,200 ) Repayment of obligations under capital lease - - (4,929 ) (14,371 ) Issuance of common shares net of costs - 362,090 14,425 167,614 Minority interest 30 30 - - - 362,120 (35,304 ) 14,706 Effect of exchange rates fluctuations on cash and cash equivalents - - 53,353 25,897 Net change in cash and cash equivalents (499,886 ) (3,691,655 ) (2,649,901 ) (3,698,058 ) Cash and cash equivalents , beginning of period 4,359,248 7,551,017 5,005,109 6,053,266 Cash and cash equivalents , end of period 3,859,362 3,859,362 2,355,208 2,355,208
